                                                                                    FILED IN THE
 1                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 2                                                                         Nov 01, 2018
 3                                                                             SEAN F. MCAVOY, CLERK




 4

 5                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
     SHEILA K. WATERBURY HADLEY,                       No.    4:18-CV-05129-EFS
 8
                                   Plaintiff,
 9                                                     ORDER DISMISSING COMPLAINT
                    v.
10
                                                       Clerk’s Office Action Required
     TIMOTHY J. HADLEY;
11
     EOWEN ROSENTRATER;
12   JANELLE CARMEN; and
     HON. JOHN LOHRMANN,
13
                                   Defendants.
14

15
            Before the Court is Plaintiff Sheila Waterbury Hadley’s First Amended
16
     Complaint.1 Plaintiff asserts: (1) Walla Walla Superior Court Judge John Lohrmann
17

18   unconstitutionally failed to read Plaintiff’s submissions to his court; (2) the contempt

19   proceedings in the superior court are unconstitutional; (3) this Court should

20   invalidate the proceedings between Plaintiff and Timothy Hadley;2 (4) Timothy

21   Hadley failed to pay spousal support; (5) Janelle Carman committed malpractice as
22
     1   ECF No. 19. The Court granted Plaintiff the opportunity to amend her original complaint, and
23       set a deadline of September 14, 2018. ECF No. 15. Plaintiff filed a Second Amended Complaint,
         ECF No. 21, but it was submitted on September 20, 2018. Plaintiff’s Second Amended Complaint
24       is therefore untimely.
     2   Plaintiff and Timothy Hadley share the same last name, so the Court refers to Defendant using
25       his first and last name throughout this Order.




     ORDER - 1
 1   Plaintiff’s attorney; and (6) Eowen Rosentrater committed malpractice as Timothy

 2   Hadley’s attorney.3 For the reasons explained in this Order, the Court dismisses
 3
     Plaintiff’s complaint in part for lack of subject matter jurisdiction, and dismisses in
 4
     other part under the Younger abstention doctrine, all without prejudice.
 5
                                          I.     BACKGROUND
 6
             This case results from proceedings related to the dissolution of marriage
 7
     between Plaintiff Sheila Karen Waterbury Hadley and her ex-husband, Timothy
 8
     Hadley.4 Plaintiff was represented by counsel, Janelle Carmen.5 Timothy Hadley
 9

10   was also represented by counsel, Eowen Rosentrater.6 In 2016, Plaintiff and Timothy

11   Hadley mediated the dissolution and entered an agreement.7 The agreement

12   included an arbitration provision for disputes.8 The Walla Walla Superior Court

13   entered a judgment of dissolution.9 Plaintiff and Timothy Hadley now dispute how

14   the dissolution agreement dealt with payment of federal income taxes.10 Timothy
15
     Hadley attempted to arbitrate, but Plaintiff refused.11
16
             Plaintiff filed suit against Timothy Hadley, the Walla Walla Superior Court,
17
     Eowen Rosentrater, Janelle Carman, and Michael Mitchell12 on August 3, 2018, the
18
     same day that Timothy Hadley filed a “Respondent’s Third Motion for Contempt
19

20
     3    See ECF No. 19.
21
     4    ECF No. 22.
     5    ECF No. 19.
     6    Id.
22   7    ECF No. 22.
     8    Id.
23   9    Id.
     10   Id.
24   11   Id.
     12   Plaintiff’s original complaint states that Michael Mitchell was an “attorney and arbitrator.” ECF
25        No. 1 at 3.




     ORDER - 2
 1   Hearing” in the Walla Walla Superior Court.13 The Motion requested a contempt

 2   hearing, and Timothy Hadley appears to have checked a box on the Motion asking
 3
     that Plaintiff be sent to jail if the superior court found her in contempt.14 In Plaintiff’s
 4
     Complaint, Plaintiff alleged that federal taxes were unconstitutionally and
 5
     “fraudulently attributed to [her] in mediation,” and that the Walla Walla Superior
 6
     Court contempt proceedings are unconstitutional.15 In particular, she took issue with
 7
     the contempt forms used by the superior court that contain the “check the box, go to
 8
     jail” provision.16 Plaintiff also asserted that Timothy Hadley, Ms. Rosentrater,
 9

10   Ms. Carman, and Mr. Mitchell participated in fraudulently attributing taxes to

11   Plaintiff in violation of the U.S. Constitution.17

12           On August 27, 2018, the day of Plaintiff’s contempt proceedings, Plaintiff filed

13   her “Emergency Motion for Removal of Case No. 16-3-00024-4 from State court of

14   Washington, County of Walla Walla,”18 asking this Court to remove the underlying
15
     state court proceedings from the superior court to this Court, and to declare the
16
     superior court’s rulings void.19 At the contempt proceedings that day, Plaintiff
17
     argued that the superior court should require Timothy Hadley to pay taxes through
18
     different funds.20 Timothy Hadley argued that Plaintiff was in contempt of the
19

20

21
     13   ECF No. 1.
22   14   See ECF Nos. 1 & 22.
     15   See ECF No. 1.
23   16   See Id.
     17   See Id.
24   18   ECF No. 8.
     19   See ECF Nos. 1 and 8.
25   20   ECF No. 22.




     ORDER - 3
 1   dissolution agreement.21 Walla Walla Superior Court Judge John W. Lohrmann did

 2   not send Plaintiff to jail, but found her in contempt and ordered her to pay $100.22
 3
             On September 5, 2018, this Court issued its “Order to Amend Complaint and
 4
     Dismiss Plaintiff’s Emergency Motion for Removal of Case No. 16-3-00024-4 from
 5
     State Court of Washington, County of Walla Walla,” allowing Plaintiff to amend her
 6
     Complaint and dismissing her motion for removal.23 On September 14, 2018,
 7
     Plaintiff filed her First Amended Complaint, dropping the Walla Walla Superior
 8
     Court as a defendant and adding Judge Lohrmann.24 She also filed a Motion for
 9

10   Appointment of Pro Bono Counsel.25 In her First Amended Complaint, Plaintiff

11   asserts: (1) Judge Lohrman failed to read her submissions to his court, in violation

12   of the Due Process clause; (2) the contempt proceedings in Walla Walla Superior

13   Court are unconstitutional; (3) the Court should void the superior court proceedings

14   between Plaintiff and Timothy Hadley; (4) Timothy Hadley failed to pay spousal
15
     support; (5) Ms. Carman committed legal malpractice; and (6) Ms. Rosentrater
16
     committed legal malpractice.26
17
             On September 17, 2018 Plaintiff filed a Motion to Dismiss Complaint as to
18
     Defendant Michael Mitchell.27 On September 20, 2018, Plaintiff filed a Second
19
     Amended Complaint.28 On September 24, 2018, Judge Lohrmann filed a Motion to
20

21
     21   Id.
22   22   Id.
     23   ECF No. 15.
23   24   ECF No. 19.
     25   ECF No. 18.
24   26   ECF No. 19.
     27   ECF No. 20.
25   28   ECF No. 21.




     ORDER - 4
 1   Dismiss.29 On October 3, 2018, Ms. Carman filed a Joinder in Defendant Lohrmann’s

 2   Motion to Dismiss.30 On October 15, 2015, the Court denied Plaintiff’s Motion for
 3
     Appointment of Pro Bono Counsel.31 On October 16, 2018, the Court dismissed
 4
     Mr. Mitchell.32 On October 26, 2018, Ms. Rosentrater filed a Motion for Dismissal
 5
     Pursuant to CR 12(b)(1) and 12(b)(6).33
 6
                                     I.        ANALYSIS
 7
             The Court dismisses Plaintiff’s first Amended Complaint. Plaintiff’s claim
 8
     that Judge Lohrmann violated her Constitutional rights by failing to read her
 9

10   submissions to his court is barred by judicial immunity and the Eleventh

11   Amendment. Her claim also must be dismissed against Judge Lohrmann because

12   Plaintiff has not shown she has standing. Plaintiff has standing to assert that the

13   Walla Walla Superior Court contempt proceedings are unconstitutional, however,

14   the Court must abstain from reaching the merits of Plaintiff’s claim under the
15
     Younger abstention doctrine. Plaintiff’s claims against Timothy Hadley must also be
16
     dismissed pursuant to the Rooker-Feldman doctrine and for lack of subject matter
17
     jurisdiction. Finally, the Court has no subject matter jurisdiction over Plaintiff’s
18
     malpractice claims against Ms. Carman and Ms. Rosentrater.
19

20

21

22

23   29   ECF No. 22.
     30   ECF No. 23.
24   31   ECF No. 25.
     32   ECF No. 26.
25   33   ECF Nos. 27 & 28.




     ORDER - 5
 1   A.      Plaintiff’s claim against Judge Lohrmann is dismissed pursuant to
             judicial immunity, the Eleventh Amendment, and lack of standing.
 2
             Plaintiff requests declaratory and injunctive relief against Judge Lohrmann
 3

 4
     in his official capacity, pursuant to 42 U.S.C. § 1983.34 This Court construes the First

 5   Amended Complaint liberally because Plaintiff is pro se.35 Plaintiff asks us to

 6   admonish Judge Lohrmann, direct him to read all submissions to his court, and

 7   declare that his failure to read Plaintiff’s submissions violated Plaintiff’s Due

 8   Process rights.36 Judge Lohrmann asserts that he is protected by judicial immunity
 9
     and the Eleventh Amendment.37
10
             Plaintiff’s request for injunctive relief is barred by judicial immunity. The
11
     Eleventh Amendment also bars Plaintiff’s request for retrospective declaratory
12
     relief. Ultimately, to the extent Plaintiff’s Complaint can be construed as requesting
13
     prospective declaratory relief, her claim against Judge Lohrmann must be dismissed
14
     because Plaintiff has not shown that she has standing.
15

16
             1.      Plaintiff’s request for injunctive relief is barred by judicial immunity.

17           Judicial immunity bars Plaintiff’s request for injunctive relief against Judge

18   Lohrmann. In 1996, Congress amended 42 U.S.C. § 1983, extending the protections

19   of judicial immunity.38 Section 1983 as amended states: “injunctive relief shall not

20   be granted” in an action brought against “a judicial officer for an act or omission
21
     34   Judge Lohrmann asserts that he is judicially immune from Plaintiff’s request for monetary
22
          damages. ECF No. 22. However, this Court does not read Plaintiff’s complaint as requesting
          monetary damages against Judge Lohrmann.
23   35   Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987).
     36   See ECF No. 19.
24   37   ECF No. 22.
     38   Federal Courts Improvement Act of 1996, Pub. L. No. 104-317, § 309(c), 110 Stat. 3847, 3853
25        (1996) (codified at 42 U.S.C. § 1983).




     ORDER - 6
 1   taken in such officer’s judicial capacity . . . unless a declaratory decree was violated

 2   or declaratory relief was unavailable.” This amendment was intended to overrule the
 3
     Supreme Court’s decision in Pulliam v. Allen, holding that judicial immunity is not
 4
     a bar to demands for injunctive or declaratory relief against state judges.39 Section
 5
     1983, as amended, therefore provides judicial officers immunity from injunctive
 6
     relief.40 However, the limits in 42 U.S.C. § 1983 do not appear to alter the availability
 7
     of declaratory relief.41 Plaintiff requests that this court order Judge Lohrman to read
 8
     all future submissions to his court,42 which the Court construes as a request for
 9

10   injunctive relief. Section 1983 therefore bars Plaintiff’s request for injunctive relief,

11   but not her request for declaratory relief.

12           2.      Plaintiff’s request for retrospective declaratory relief is barred by the
                     Eleventh Amendment.
13
             Plaintiff’s Complaint also seeks declaratory relief against Judge Lohrmann,
14
     which is permissible in some circumstances under the Eleventh Amendment. The
15

16
     Eleventh Amendment generally bars federal courts from entertaining suits brought

17   by private parties against a state or its instrumentality in the absence of state

18   consent.43 Washington’s sovereign immunity extends to its superior courts as they

19

20

21
     39   See Moore v. Urquhart, 899 F.3d 1094, 1104 (9th Cir. 2018). See also Pulliam v. Allen, 466 U.S.
22
          522, 541–43 (1984).
     40   Moore, 899 F.3d at 1104.
23   41   Eugster v. Washington State Bar Ass’n., No. CV 09-357-SMM, 2010 WL 2926237, at *10 (E.D.
          Wash. July 23, 2010), aff’d sub nom. Eugster v. Washington State Bar Ass’n, 474 F. App’x 624 (9th
24        Cir. 2012) (citing Brandon E. ex rel Listenbee v. Reynolds, 201 F.3d 194, 197–198 (3rd Cir. 2000)).
     42   ECF No. 19.
25   43   See Los Angeles Cty. Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992).




     ORDER - 7
 1   are arms of the State.44 Judge Lohrman is a State agent because he is a superior

 2   court judge.45 However, the Eleventh Amendment does not bar actions seeking only
 3
     prospective declaratory relief against state officers in their official capacities.46
 4
     Plaintiff requests that this Court declare that Judge Lohrmann’s failure to read
 5
     every submissions to his court violates the Due Process clause,47 which this Court
 6
     construes as a request for declaratory relief.
 7
              Nevertheless, Plaintiff requests declaratory relief that focuses on past alleged
 8
     Constitutional violations—i.e., a retrospective claim for relief—and the Eleventh
 9

10   Amendment bars retrospective declaratory relief against state officers. Relief to

11   bring an end to an ongoing violation is not barred by the Eleventh Amendment.48 On

12   the other hand, “declaratory relief against a state official may not be premised on a

13   wholly past violation of federal law.”49 Such retrospective relief “would not serve the

14   federal interest in assuring future compliance with federal law, and would only be
15
     useful as a basis for a damage award in a subsequent proceeding.”50 Plaintiff’s First
16
     Amended Complaint focuses primarily on submissions that she previously submitted
17
     to Judge Lohrman.51 Plaintiff gives no indication that this alleged Constitutional
18

19

20   44   Greater Los Angeles Council on Deafness, Inc. v. Solin, 812 F.2d 1103, 1110 (9th Cir. 1987)
          (concluding that suit against a California superior court is a suit against the State, barred by the
21        Eleventh Amendment, superseded by statute on other grounds).
     45   Hyland v. Wonder, 117 F.3d 405, 413 (9th Cir. 1997) (concluding that superior court judges are
          state agents).
22   46   Los Angeles Cty. Bar Ass’n, 979 F.2d at 704. See also Andrews v. Hens-Greco, 641 F. App’x 176,
          180 (3d Cir. 2016).
23   47   ECF No. 19.
     48   Los Angeles Cty. Bar Ass’n, 979 F.2d at 704.
24   49   Id.
     50   Id.
25   51   ECF No. 19.




     ORDER - 8
 1   violation is ongoing. The Court therefore reads Plaintiff’s Complaint as a request for

 2   retrospective relief, which is barred by the Eleventh Amendment.
 3
             3.      Plaintiff’s request for prospective declaratory relief is dismissed
 4
                     because Plaintiff has not shown she has standing.

 5           Further, to the extent that Plaintiff’s Complaint can be construed as

 6   requesting prospective declaratory relief, which is permissible under the Eleventh

 7   Amendment, Plaintiff lacks standing to assert the claim against Judge Lohrmann.52

 8   A plaintiff has the burden to establish that it has standing.53 Standing pertains to a
 9
     federal court’s subject matter jurisdiction.54 Courts consider standing under an
10
     Article III analysis to determine “whether the plaintiff has alleged such a personal
11
     stake in the outcome of the controversy as to warrant [the plaintiff’s] invocation of
12
     federal-court jurisdiction and to justify exercise of the court’s remedial powers on
13
     [the plaintiff’s] behalf.”55 Plaintiff must show: (1) injury in fact; (2) a causal
14
     connection between the injury and the conduct complained of; and (3) a likelihood
15

16
     that the injury will be redressed by a favorable decision.56 Courts accept as true all

17   material allegations of the complaint, and construe the complaint in favor of the

18   complaining party.57

19

20

21   52   Judge Lohrmann did not raise the issue of standing, but “the Court raises it sua sponte, as the
          law requires.” RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1056 (9th Cir. 2002).
22   53   WildEarth Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1154 (9th Cir. 2015) (citing Salmon
          Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220, 1225 (9th Cir. 2008)); Chandler v. State
23        Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).
     54   Chandler, 598 F.3d at 1122.
24   55   Id.
     56   Novak v. United States, 795 F.3d 1012, 1017–18 (9th Cir. 2015) (citation omitted).
25   57   Id.




     ORDER - 9
 1           For the same reasons that Plaintiff’s claim should be dismissed under the

 2   Eleventh Amendment, Plaintiff has failed to show she suffers “injury in fact.” An
 3
     injury in fact is an invasion of a legally protected interest that is “concrete and
 4
     particularized” and “actual or imminent, not conjectural or hypothetical.”58 When a
 5
     plaintiff requests prospective declaratory relief, that plaintiff must show that a
 6
     future injury to her is “certainly impending” or that there is a “substantial risk that
 7
     harm will occur.”59 As stated, Plaintiff’s First Amended Complaint focuses on her
 8
     previous submissions to Judge Lohrmann.60 Plaintiff has not stated that she intends
 9

10   to file anything else in Judge Lohrmann’s court and therefore has not shown that

11   future injury to Plaintiff is certainly impending or that she is at substantial risk of

12   harm.

13           Plaintiff has also not shown that a favorable ruling from this Court would

14   redress the injuries she alleges.61 The requested declaratory relief—declaring failure
15
     to read submissions unconstitutional and ordering Judge Lohrmann to read all
16
     future submissions62—would not redress any retrospective harm Plaintiff has
17
     allegedly suffered.
18

19

20

21

22
     58   Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010).
23   59   Susan B. Anthony List v. Driehaus, 573 U.S. 149, 134 (2014) (citing Clapper v. Amnesty Intern.
          USA, 568 U.S. 398, 414 n. 5 (2013)).
24   60   See ECF No. 19.
     61   Novak, 795 F.3d at 1017–18.
25   62   See ECF No. 19.




     ORDER - 10
 1   B.       Plaintiff has demonstrated standing to assert that the superior court
              contempt proceedings were unconstitutional, yet the claim is
 2            dismissed pursuant to the Younger abstention doctrine.
 3
              The Court allowed Plaintiff to amend her original Complaint to show that
 4
     Plaintiff has standing to assert that the superior court contempt proceedings are
 5
     unconstitutional.63 A court may order a plaintiff to supply, by amendment to the
 6
     complaint or by affidavits, further particularized allegations of fact deemed
 7
     supportive of plaintiff’s standing.64 If after this opportunity a plaintiff’s standing
 8
     does not adequately appear from all materials of record, the complaint must be
 9

10   dismissed.65

11            The record indicates that Plaintiff has not paid her contempt fine, which gives

12   Plaintiff standing to assert that the contempt proceedings of the Walla Walla

13   Superior Court are unconstitutional under Juidice v. Vail. In Juidice, the Supreme

14   Court held that once an individual is held in contempt and pays the court imposed
15
     fine, that individual no longer has standing to challenge the contempt proceedings.66
16
     However, two plaintiffs in Juidice had standing to challenge their contempt
17
     proceedings because they alleged they were “in imminent danger of being imprisoned
18
     pursuant to the Order of Contempt.”67 Superior Court Judge John Lohrmann states
19
     in his Motion to Dismiss that he held Plaintiff in contempt of court and ordered her
20
     to pay a $100 fine.68 Plaintiff does not state whether or not she paid her fine, but
21

22
     63   ECF No. 15.
23   64   Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).
     65   Table Bluff Reservation v. Philip Morris, Inc., 256 F.3d 879, 882 (9th Cir. 2001).
24   66   See Juidice v. Vail, 430 U.S. 327, 329–333 (1997). See also ECF No. 15 at 3.
     67   Id.
25   68   ECF No. 22.




     ORDER - 11
 1   states she is “in constant fear” that she will return to prison.69 Ms. Rosentrater’s

 2   Motion to Dismiss contends that Plaintiff has not paid her fine.70 In deciding a
 3
     motion to dismiss for lack of standing, the court may look beyond the pleadings to
 4
     affidavits and other testimony in order to resolve factual issues related to
 5
     jurisdiction.71 The Court determines that Plaintiff has standing because it appears
 6
     that she has not paid her court imposed fine.
 7
             However, for the reasons explained in the Court’s Order to Dismiss or Amend,
 8
     the Court must abstain from determining the constitutionality of the Walla Walla
 9

10   Contempt proceedings under the Younger abstention doctrine, and dismisses the

11   claim on that ground.72

12   C.      Plaintiff’s claims against Timothy Hadley are dismissed pursuant to
             the Rooker-Feldman doctrine and for lack of subject matter
13           jurisdiction.

14           Plaintiff asserts two claims against Timothy Hadley: (1) that the decision
15
     between Plaintiff and Timothy Hadley is erroneous and should be voided by this
16
     Court; (2) Timothy Hadley is delinquent on his spousal support payments.73
17

18

19

20

21
     69   ECF No. 19.
     70   ECF No. 28.
22   71   Bisson v. Bank of Am., N.A., 919 F. Supp. 2d 1130, 1135 (W.D. Wash. 2013) (citing McCarthy v.
          United States, 850 F.2d 558, 560 (9th Cir.1988)). See also Colwell v. Dep’t of Health & Human
23        Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (“A complaint should not be dismissed unless it
          appears beyond a doubt that plaintiff can prove no set of facts in support of the claim that would
24        entitle it to relief.”).
     72   See ECF No. 15 at 4–7 (citing Younger v. Harris, 401 U.S. 37, 43 (1971).
25   73   See ECF No. 19.




     ORDER - 12
 1           The Court does not have subject matter jurisdiction to appeal a state court

 2   decision under the Rooker-Feldman doctrine.74 When issues presented in a federal
 3
     suit are “inextricably intertwined” with the issues in a de facto appeal from a state
 4
     court decision, Rooker-Feldman dictates that those intertwined issues “may not be
 5
     litigated” in federal court.75 In essence, the doctrine prevents litigants who are
 6
     unhappy with the results obtained in state court from coming to federal court hoping
 7
     for a better outcome. Plaintiff seeks a de facto appeal of the state court decision,
 8
     which is prohibited under Rooker-Feldman.
 9

10           Plaintiff has not demonstrated that this Court has subject matter jurisdiction

11   over Plaintiff’s claim that Timothy Hadley failed to pay spousal support payments.

12   Federal courts are courts of limited jurisdiction, and there is no presumption that

13   they have subject matter jurisdiction to adjudicate a particular case.76 Indeed, the

14   burden of showing subject matter jurisdiction lies with Plaintiff. The party seeking
15
     to invoke federal jurisdiction must affirmatively allege the facts supporting it.77
16
     Federal courts historically have no subject matter jurisdiction over divorce and
17
     related matters in the field of domestic relations.78 Further, Plaintiff has not alleged
18

19

20

21
     74   Lance v. Dennis, 546 U.S. 459, 463 (2006); Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003). See
          D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482–83 (1983); Rooker v. Fidelity Trust Co., 263
22
          U.S. 413, 415–16 (1923).
     75   Kougasian v. TMSL, Inc., 359 F.3d 1136, 1142 (9th Cir. 2004).
23   76   See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014) (explaining what a Plaintiff needs to
          show to invoke a federal court’s jurisdiction).
24   77   See Id.
     78   Ankenbrandt v. Richards, 504 U.S. 689, 703 (1991). See Wright, Miller & Cooper, Federal Practice
25        and Procedure, Jurisdiction § 3609.




     ORDER - 13
 1   that this Court has diversity jurisdiction under 28 U.S.C. § 1331.79 Plaintiff has

 2   therefore not provided any basis for the Court’s subject matter jurisdiction over her
 3
     claims against Timothy Hadley.
 4
     D.      Plaintiff’s claim against Janelle Carman is dismissed for lack of
 5           standing.

 6           Similarly, Plaintiff has not established that the Court has subject matter

 7   jurisdiction over the state-law legal malpractice claim against her former attorney,

 8   Ms. Carman.80 The Court therefore dismisses Plaintiff’s malpractice claim against
 9
     Ms. Carman for lack of subject matter jurisdiction.
10
             Ms. Carman filed a “Joinder” in Defendant Lohrman’s Motion to Dismiss,
11
     which the Court construes as a motion to join, and denies the motion.81 Federal Rule
12
     of Civil Procedure 20 states that a defendant may be joined in one action with
13
     another defendant if (1) any right to relief is asserted against them jointly, severally,
14
     or in the alternative with respect to or arising out of the same transaction,
15

16
     occurrence, or series of transactions or occurrences; and (b) any question of law or

17   common fact to all defendants will arise in the action. Judge Lohrmann’s motion to

18   dismiss does not address the malpractice claims asserted against Ms. Carman.

19   Therefore, the Court denies Ms. Carman’s construed motion.

20

21

22   79   In any event, Plaintiff has not asserted the requisite amount in controversy under Section 1331.
          ECF No. 19 (asserting Timothy Hadley is “guilty of failure to pay spousal maintenance and order
23        him to pay the sum of $4,500 plus all costs of these proceedings.”).
     80   E.g., Aragon v. Federated Dep’t Stores, Inc., 750 F.2d 1447, 1458 (9th Cir. 1985) (“Without a
24        federal claim upon which to append the related state cause of action, the federal court has no
          basis for asserting jurisdiction over Aragon’s malpractice claim.”).
25   81   ECF No. 23.




     ORDER - 14
 1   E.      Plaintiff’s claim against Eowen Rosentrater is dismissed for lack of
             standing.
 2
             For the reasons that the Court dismisses Plaintiff’s claim against
 3

 4
     Ms. Carmen,        the    Court      dismisses     Plaintiff’s    malpractice       claim    against

 5   Ms. Rosentrater, Timothy Hadley’s former attorney.

 6                                         II.     CONCLUSION

 7           The Court dismisses Plaintiff’s Complaint in part for lack of subject matter

 8   jurisdiction, and dismisses in other part pursuant to the Younger abstention
 9
     doctrine,82 all without prejudice.83
10
             Accordingly, IT IS HEREBY ORDERED:
11
             1.      Plaintiff’s First Amended Complaint, ECF No. 19, is DISMISSED
12
                     without prejudice for lack of subject matter jurisdiction in part, and
13
                     on Younger abstention grounds in other part.
14
             2.      Judge John Lohrmann’s Motion to Dismiss, ECF No. 22, is
15

16                   GRANTED.

17           3.      Eowen Rosentrater’s Motion for Dismissal Pursuant to CR 12(b)(1)

18                   and 12(b)(6), ECF No. 27, is GRANTED.

19
     82   Jenkins v. Davidon, 956 F.2d 274 (9th Cir. 1992) (“We have held, however, that Younger
20        abstention does not implicate subject matter jurisdiction.”).
     83   The Court determines that dismissal without prejudice is appropriate in this case. See Sanai v.
21        Alexander, 283 F. App’x 551, 552 (9th Cir. 2008) (“Because we affirm based on the Younger
          abstention doctrine . . . . [w]e vacate the district court’s judgment and remand with instructions
          to dismiss the action without prejudice.”); Zimmermann v. Gregoire, 18 F. App’x 599, 601 (9th Cir.
22
          2001) (“With respect to the plaintiffs involved in pending state court proceedings, we conclude
          that the district court properly dismissed their claims with prejudice pursuant to the Younger
23        abstention doctrine.”). See also Eldakroury v. Attorney Gen. of New Jersey, 601 F. App’x 156, 157–
          58 (3d Cir. 2015) (concluding that dismissal without prejudice is appropriate where the state
24        courts have already considered “the exact same constitutional claims” made by a plaintiff in
          federal court, but dismissal without prejudice is appropriate where the federal claims have not
25        been resolved).




     ORDER - 15
 1             4.        Defendant Janelle Carman’s construed motion to join, ECF No. 22,

 2                       Joinder in Defendant Lohrmann Motion to Dismiss, is DENIED.
 3
               5.        The case shall be CLOSED.
 4
               IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
 5
     provide copies to all counsel and Plaintiff.
 6
               DATED this _1st day of November 2018.
 7

 8                                                s/Edward F. Shea
                                                  EDWARD F. SHEA
 9
                                          Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Q:\EFS\Civil\2018\18-CV-05129.Hadley. Abstaining and Dismissing.lc02.docx

     ORDER - 16
